DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has filed amendments to the claims and drawings on 10/22/2021. The amended drawings have caused for the withdrawal of the drawing objection. Claim 3 has been cancelled and therefore the rejection of claim 3 under 35 USC 112(b) has been withdrawn. Claims 5 and 6 have been amended and therefore the rejection under 35 USC 112(b) has also been withdrawn. Claims 2-4 have been cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition module, establishing module, curve determination module, first determination module, second determination module, and control module in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the modules claimed in claim 12, each of the modules, which correspond to generic place holders are given a function but are not provided a structure in the claim.  
The instant specification in 0025 notes that the modules are comprised in a control device. 0012 of the instant specification notes that the control device is comprises a processor. Therefore, anything that performs the claimed function of the generic placeholders that has a processor based structure will correspond to the claimed module. 

Response to Arguments
The arguments filed on 01/22/2022 have been fully considered and have been deemed persuasive. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bosco Jr. on 05/05/2022 and further confirmed via email correspondence with James Bosco Jr. on 05/06/2022.
Claims 5 and 6 have been amended. The claims submitted on 01/22/2022 have been amended as follows: 
5. (Currently Amended) The control method for an air conditioning unit according to claim 1, wherein the cooling capacity model is established according to the following formula: 

    PNG
    media_image1.png
    74
    563
    media_image1.png
    Greyscale

wherein, Q is cooling capacity, Fy is compressor frequency, Te is evaporation temperature, Tc is condensation temperature, and ϕc1, ϕc2,  ϕc3,  ϕc4,  ϕc5,  ϕc6,  ϕc7,  ϕc8,  ϕc9,  ϕc10    are constant coefficients determined by data fitting according to the compressor parameters, and the fan parameters.

6. (Currently Amended) The control method for an air conditioning unit according to claim 1, wherein the compressor power model is established according to the following formula:

    PNG
    media_image2.png
    72
    577
    media_image2.png
    Greyscale
 wherein, Py is compressor power, Fy is compressor frequency, Te is evaporation temperature, Tc is condensation temperature, and pc1, pc2,  pc3,  pc4,  pc5,  pc6,  pc7,  pc8,  pc9,  pc10 are constant coefficients determined by data fitting according to the compressor parameters, and the fan parameters.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Honda teaches a means for air conditioner equipment control based on current and targeted evaporation and condensation temperature. However, Honda does not teach determining a fan power curve according to the return air temperature, the condensation temperature, the fan air volume model, and the evaporation temperature model or determining a compressor power curve according to the return air temperature, the condensation temperature, the cooling capacity model, and the compressor power model. 
Takagi teaches determining a preset evaporation temperature according to condensation temperature. 
Wan teaches controlling the fan frequency according to a target temperature and the return air temperature if it is determined that the user load has changed. 
Mathews teaches if fan frequency is lower than an upper limit value of the fan frequency, increasing the fan frequency.
Li teaches increasing and decreasing compressor frequency.
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1, 12, and 15 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and no new art anticipates, suggests, or makes obvious the claimed invention. Therefore, claims 1, 12, and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116